Citation Nr: 0834951	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  06-37 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred for treatment at non-VA medical 
facilities on August 15, 2006 and September 18, 2006.
 


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The statement of the case reflects that the veteran served on 
active duty from October 1961 to October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination in October 2006 by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Canandaigua, New York, which denied payment or reimbursement 
of unauthorized medical expenses incurred on August 15, 2006 
and September 18, 2006, for treatment at a non-VA medical 
facility.  


FINDING OF FACT

The evidence establishes that the veteran's medical treatment 
on August 15, 2006 and September 18, 2006 was not for 
emergency services or involving service-connected disability.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses incurred on August 15, 2006 and September 18, 2006, 
have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 
2002); 38 C.F.R. §§ 17.54, 17.120, 17.1000-17.1008 (2007).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  

The requirements under VCAA are not applicable where further 
assistance would not aid the veteran in substantiating a 
claim, including if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  Wensch v. Principi, 15 Vet App 362 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2004); see also 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

As discussed in the decision below, the facts are not in 
dispute and resolution of the veteran's claim basically 
depends on the interpretation of relevant law with respect to 
whether the veteran is entitled to payment or reimbursement 
of unauthorized medical expenses incurred for treatment at a 
non-VA medical facility.  No one is disputing that the 
medical services provided outside of VA were not provided on 
an emergency basis, which is a threshold requirement for 
entitlement under the relevant law as discussed below.  In 
sum, the facts are not in dispute and the law is 
determinative of the conclusion in the decision below.  

Thus, because no reasonable possibility exists that would aid 
in substantiating the claim, any deficiencies of VCAA notice 
or assistance associated with that claim are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).

II.  Analysis

There is no dispute of the critical facts in this case.  The 
statement of the case reflects that service connection has 
been established for major depressive disorder, which is 
assigned a 10 percent disability rating.  The veteran is 
seeking payment or reimbursement of unauthorized medical 
expenses incurred on August 15, 2006 and September 18, 2006 
for non-emergent medical service.  

In his notice of disagreement, the veteran explained the 
following background, which is not in dispute.  The veteran 
stated that VA ordered a stress test in order for the veteran 
to be permitted to join a health club at Arnot Ogden 
Hospital.  He took a stress test at a VA facility, which 
showed some irregularity.  At that time, a VA health care 
provider asked if the veteran had insurance and the veteran 
said that he did.  Then the provider arranged an appointment 
with a physician at the Arnot Ogden Hospital.  That physician 
ordered a different type of stress test, which was conducted 
and showed no problem.  In his notice of disagreement, the 
veteran further explained that he was not notified that a 
permission slip from VA was required-presumably to receive 
reimbursement for the non-VA facility treatment-or notice 
that he would have to pay any additional amount of money (for 
the outside medical service).

VA medical records are essentially consistent with the above 
history.  These records include an August 4, 2006 cardiology 
report regarding a stress test performed in July 2006.  That 
report shows that the treating physicians concluded there was 
a mild ST abnormality observed during exercise that was most 
likely a false positive in view of the level of exercise the 
veteran was able to tolerate without symptoms.  However, 
because they could not totally rule out the possibility of 
this being silent ischemia, the treatment providers referred 
the veteran to Dr. Paul Hicks, a cardiologist, who 
recommended an isotope study.

In a November 2006 addendum to the August 2006 cardiology 
report, a VA provider noted that as per conversation with the 
author of the earlier report, the veteran had been informed 
that he may use VA service, or use his private insurance and 
be treated by a non-VA provider.  The provider further stated 
that no non-VA consult had been placed because that service 
was non-emergent and was provided in the VA.
 
The Board has considered all possible bases to pay or 
reimburse the veteran's claimed medical bills.  First, 38 
C.F.R. § 17.120 provides rules to establish entitlement to 
payment or reimbursement of the expenses of hospital care and 
other medical services not previously authorized at non-VA 
facilities for service-connected conditions.  To the extent 
allowable, payment or reimbursement of the expenses of care, 
not previously authorized, in a private or public (or 
Federal) hospital not operated by the Department of Veterans 
Affairs, or of any medical services not previously authorized 
including transportation (except prosthetic appliances, 
similar devices, and repairs) may be paid on the basis of a 
claim timely filed, under the following circumstances, all of 
which-a to c-must be shown: 

(a) For veterans with service connected disabilities.  Care 
or services not previously authorized were rendered to a 
veteran in need of such care or services:

(1)  For an adjudicated service-connected disability;

(2)  For nonservice-connected disabilities associated 
with and held to be aggravating an adjudicated service-
connected disability;

(3)  For any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability (does not apply outside of the 
States, Territories, and possessions of the United 
State, the District of Columbia, and the Commonwealth of 
Puerto Rico);

(4)  For any illness, injury or dental condition in the 
case of a veteran who
is participating in a rehabilitation program under 38 
U.S.C. Ch. 31 and who is medically determined to be in 
need of hospital care or medical services for any of the 
reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously 
authorized were
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health, and 

(c) When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2007).

The claims file reflects that service connection is in effect 
for major depressive disorder, which is assigned a 10 percent 
disability rating.  The cited treatment on August 15, 2006 
and September 18, 2006 at a non-VA medical facility involved 
private consultation and a non-emergent diagnostic procedure 
to address a conclusion made by VA treatment provider on 
August 4, 2006, of a possibility of mild ST abnormality 
(cardiovascular symptomatology) observed during an exercise 
test in July that was most likely a false positive.   

Thus, with respect to the criteria for entitlement under 38 
C.F.R. § 17.120, there is no dispute.  Importantly, the 
questioned expenses for treatment did not involve a medical 
emergency. Also, the expenses were not for treatment 
involving a service-connected disability or for treatment 
that would satisfy other related criteria of 38 C.F.R. § 
17.120 (a). 

Further, the veteran does not claim that VA facilities were 
not available.  He does claim that he was not told he needed 
a permission slip from VA or that he would have to pay any 
additional expense.  He does admit, however, that only after 
he said he had insurance was an outside appointment made.  
This is consistent with the November 2006 addendum, which 
contains a notation that the veteran had been informed that 
he may use VA service or use his private insurance and be 
treated by a non-VA provider; and that no non-VA consult had 
been placed because that service was non-emergent and was 
provided in the VA.

In sum, the criteria for payment or reimbursement of 
unauthorized medical expenses under the regulation at 38 
C.F.R. § 17.120, which implements 38 U.S.C.A. § 1728, have 
not been met.

The second basis for potential entitlement to payment or 
reimbursement of the veteran's claimed medical bills, is 
under criteria discussed in 38 C.F.R. § 17.1000.  That 
regulation provides that 38 C.F.R. §§ 17.1000 through 17.1008 
constitute the requirements under 38 U.S.C. 1725 that govern 
VA payment or reimbursement for non-VA emergency services 
furnished to a veteran for nonservice-connected conditions.  
Notably, such non-VA treatment must be for "emergency 
services."  
38 C.F.R. § 17.1002(a)-(d).

38 C.F.R. § 17.1002 enumerates the substantive conditions for 
which payment or reimbursement shall be paid.  Under 
38 C.F.R. § 17.1002, payment or reimbursement under 38 U.S.C. 
1725 for emergency services may be made only if all of the 
enumerated conditions under that regulation are met.  

In this case, there is no dispute that the services were not 
made on an emergency basis; because the facts show that the 
veteran's case fails to meet this threshold requirement, 
further analysis under 38 C.F.R. § 17.1002 is not necessary.  
In sum, the criteria for payment or reimbursement of 
unauthorized medical expenses under the regulation at 38 
C.F.R. § 17.1002, which implements 38 U.S.C.A. § 1725, have 
not been met.  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Therefore, the appeal is denied.

	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred for treatment at non-VA medical 
facilities on August 15, 2006 and September 18, 2006, is 
denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


